Citation Nr: 1200777	
Decision Date: 01/09/12    Archive Date: 01/20/12

DOCKET NO.  10-04 315 A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas



THE ISSUE

Entitlement to a rating in excess of 30 percent for posttraumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

D. Schechner, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from June 1969 to July 1978.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Waco, Texas VARO which increased the rating for the Veteran's PTSD from 10 percent to 30 percent effective December 11, 2008 (the date of claim for increase).  In June 2011, the matter was remanded for additional development.  

The matter of entitlement to a total disability rating based on individual unemployability (TDIU) is being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if any action on his part is required.


FINDING OF FACT

It is reasonably shown that throughout the Veteran's PTSD has been manifested by symptoms productive of occupational and social impairment with reduced reliability and productivity; at no time is it shown to have been manifested by symptoms productive of occupational and social impairment with deficiencies in most areas.


CONCLUSION OF LAW

A 50 percent (but no higher) schedular rating is warranted for the Veteran's PTSD.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.130, Diagnostic Code (Code) 9411 (2011).





REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

The Veteran was advised of VA's duties to notify and assist in the development of the claim prior to the initial adjudication of his claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  January 2009 letters explained the evidence necessary to substantiate his claim, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  The Veteran has had ample opportunity to respond/supplement the record, and has not alleged that notice in this case was less than adequate.  

The Veteran's pertinent treatment records have been secured.  He was afforded VA examinations in February 2009 and in January 2011; these examinations are reported in greater detail below and are adequate for rating purposes, as the reports of the examinations contain the information necessary for consideration of the applicable criteria.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that VA must provide an examination that is adequate for rating purposes).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.

Legal Criteria, Factual Background, and Analysis

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Reasonable doubt as to the degree of disability will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

PTSD is rated under the General Rating Formula for Mental Disorders.  A 10 percent evaluation is warranted when the evidence demonstrates occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.  

A 30 percent evaluation is warranted when the evidence demonstrates occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events.

A 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  

A 100 percent evaluation is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Code 9411.  

With respect to the rating of his PTSD, the Veteran has been assigned various Global Assessment of Functioning (GAF) scores.  Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Lesser scores reflect increasingly severe levels of mental impairment.  See 38 C.F.R. § 4.130 [incorporating by reference VA's adoption of the American Psychiatric Association: DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), for rating purposes].

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000)(VA must review the entire record, but does not have to discuss each piece of evidence.)  Hence, the Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or does not show, as to the claim.   

Historically, the Veteran filed a claim of service connection for PTSD in May 2007.  A June 2008 rating decision granted service connection for PTSD, rated 10 percent, effective May 18, 2007, the date of receipt of the claim.  In December 2008, the Veteran submitted a statement that his PTSD had worsened and merited an increased rating.  The February 2009 rating decision on appeal granted a 30 percent rating effective December 11, 2008, the date of receipt of the Veteran's statement.  Based on the wording in the Veteran's December 2008 statement, the Board agrees with the RO's interpretation that the statement was a new claim for an increased rating (rather than a request for revision of the June 2008 rating decision, which had not yet become final).  

The Veteran's claim for an increased rating for PTSD was received by VA on December 11, 2008; consequently the period for consideration is from December 2007 (although the June 2008 decision is now final as to any determinations based on the evidence then considered).  There are no records of treatment for PTSD for the period between December 2007 and March 2008.

On March 2008 VA initial mental health treatment, the Veteran reported that he had been married for 13 years and had two kids.  He had moved to Texas from New York in December 2007 to live with his son, due to significant financial issues as a major stressor.  He reported good support from his wife.  He denied any previous psychiatric treatment or medication.  He reported a history of heavy drug use and alcohol abuse after separation from service; he quit drinking and using drugs in 1981.  His current symptoms included broken sleep of about three to four hours per night, and war-related dreams two to three times per week.  The triggers for his dreams and flashbacks included noise from helicopters, especially when he sat alone, about two to three times per week.  He reported staying on guard and being tense and easily startled by noise, especially the helicopters.  He denied suicidal or homicidal ideation.  He reported being hypervigilant and the need to sit with his back toward the wall and facing the exit door.  He reported that his mood is labile but was currently 5 (on a scale of 10).  His appetite was fair and his energy was fine.  He denied manic, hypomanic, or psychotic symptoms.  He reported one incident in 1974 when he took a lot of pills and was drunk; he did not go to a hospital, but considered the incident a suicide attempt.  He denied any history of violence or assaulting others.  

On mental status examination, the Veteran had fair hygiene and grooming.  His mood was easily irritable and his affect was restricted.  No psychomotor agitation or retardation was noted, and he was not responding to any internal stimuli.  His thought process was logical, coherent, and goal directed.  Both his short and long term memory were intact.  His insight and judgment were deemed fair.  The Veteran reported that he was willing to take psychotropic medications as prescribed but was not willing to participate in group or individual therapy for PTSD.  The diagnoses were chronic PTSD and polysubstance dependence in complete remission, and a GAF score of 50 was assigned.

On May 2008 VA treatment, the Veteran reported feeling more relaxed since he began taking Celexa, though his mood still got depressed.  He reported dreams two to three times per night.  He reported feeling hypervigilant and tense and staying on guard; he could not sit with his back towards the door.  He reported good support from his wife; they were living with his son and daughter-in-law.  He reported sexual side effects from the Celexa that did not bother him.  He denied any suicidal or homicidal ideation.  He reported sleeping 6 to 7 hours per night, and he denied any psychotic or manic symptoms.  He was unemployed.  On mental status examination, he was alert, oriented, cooperative, and had fair hygiene.  No psychomotor agitation or retardation was noted.  His mood was "anxious" and his affect was congruent.  His thought process was logical and goal directed; he denied any audiovisual hallucinations or delusions.  His judgment and insight were fair.  The assessments included chronic and delayed PTSD and polysubstance dependence in remission.  His prescription for Celexa was increased and he was to continue taking Trazodone for sleep.  

On July 2008 VA treatment, the Veteran reported that he was feeling much better after his prescription of Celexa was increased to address his symptoms of depression.  He reported feeling hypervigilant, paranoid, and "on guard" most of the time.  He reported dreaming two to three times per week, though the dreams had become less intense.  He was able to sleep in the same bed as his wife as he no longer screamed or moved in his sleep; he slept 6 to 7 hours per night with the aid of Trazodone.  He denied any suicidal or homicidal ideation or any psychotic or manic symptoms.  He remained unemployed.  On mental status examination, he was alert, oriented, and cooperative, with fair hygiene.  No psychomotor agitation or retardation was noted.  His mood was reported as "happy" and his affect was congruent with his mood.  His thought process was logical and goal directed, and he denied any audiovisual hallucinations or delusions.  His judgment and insight were fair.  The assessments included chronic and delayed PTSD and polysubstance dependence in remission.

On September 2008 VA treatment, the Veteran reported he was doing fairly well.  He had had some situational anger the previous week but was otherwise able to control his emotions.  He reported feeling less hypervigilant.  He denied any suicidal or homicidal ideation.  He denied feeling worthless or hopeless.  He reported Vietnam-related dreams once to twice per week, and the dreams were now less intense.  He reported sleeping 6 to 7 hours per night with the aid of Trazodone.  He denied any psychotic or manic symptoms.  On mental status examination, he was alert, oriented, and cooperative, with fair hygiene.  No psychomotor agitation or retardation was noted.  His mood was "fine", and his affect was congruent.  His thought process was logical and goal-directed.  He denied any audiovisual hallucinations or delusions.  His judgment and insight were fair.  The assessments were the same as on July 2008 treatment.

On November 2008 VA treatment, the Veteran reported feeling anxious due to his wife's illness; she had been admitted to the hospital the previous month with pneumonia, though she was doing better.  He reported that he doing fine as long as he stayed away from crowds or people.  He reported his mood as anxious and irritable.  He denied suicidal or homicidal ideation or feeling worthless or hopeless.  He reported Vietnam-related dreams once to twice per week, and he slept 6 to 7 hours per night with Trazodone but complained of a "hangover" in the mornings.  On mental status examination, he was alert, oriented, and cooperative, with fair hygiene.  No psychomotor agitation or retardation was noted.  His mood was "anxious", and his affect was congruent.  His thought process was logical and goal directed.  He denied audiovisual hallucinations or delusions, and his judgment and insight were fair.  The assessments were the same as on July 2008 treatment.

On January 2009 VA treatment, the Veteran reported he was feeling better; his Celexa prescription had been increased on his previous visit.  He reported that his mood was better, though he still worried about this wife's health due to lung disease.  He denied any suicidal or homicidal ideation or feelings of worthlessness or hopelessness.  He reported Vietnam-related dreams once to twice per week, and he was sleeping 6 to 8 hours per night.  He denied alcohol or drug use, and had no new stressors.  On mental status examination, he was alert, oriented, cooperative, and with fair hygiene.  No psychomotor agitation or retardation was noted.  His mood was "fine today", and his affect was congruent.  His thought process was logical and goal-directed, and he denied any audiovisual hallucinations or delusions. His judgment and insight were fair.  The assessments were the same as on July 2008 treatment.

On February 2009 VA psychiatric examination, the Veteran reported nightmares, flashbacks, irritability, a "screw it" attitude, anxiety, waking up screaming in the middle of the night, hypervigilance, verbal aggression, and social withdrawal.  He reported feeling depressed "quite often", and his mood symptoms appeared to be on a daily basis.  He described chronic depression with symptoms of depressed mood, low energy, poor appetite, and sleep disturbance without medication. He reported feelings of worthlessness, hopelessness, low self-confidence, and poor self-esteem.  He reported that the symptoms occurred almost daily, lasting all day, and ranged from moderate to severe but were "better with medication".  He reported that he had been married three times, including his present marriage since 1977; he reported a good relationship with his wife.  He described reasonably good relationships with his children and grandchildren.  He reported having a few friends in Texas, socializing with one neighbor, attending and participating in Alcoholics Anonymous, and having an AA sponsor.  He enjoyed woodworking and fishing.  He denied any history of assaultiveness except for verbal aggression.  He reported that on one occasion while still in service, he was having nightmares and PTSD symptoms and attempted to overdose on medication, though he vomited; he denied any other suicide attempts.  He reported frequent fatigue and poor sleep without medication.  He described feeling discouraged and disillusioned, with frequent irritability and anger.  He tended to isolate himself from others, and reported he acted irritably and inappropriately on job interviews when he would "go off" on people.  He reported flashbacks related to combat missions flown in service and nightmares about a college who died in combat.  He described hypervigilance and startle response to loud noises.  He reported emotional numbing and detachment.  He reported that his symptom frequency ranged from daily to several times a week, and they ranged from moderate to severe.

On mental status examination, the Veteran did not show any impairment of thought process or communication.  He denied any delusions or hallucinations.  He reported becoming verbally aggressive with others when frustrated, including getting irritable with his wife.  He denied suicidal or homicidal ideation.  He was able to maintain minimal personal hygiene and other basic activities of daily living.  He was oriented to person, time, place, and situation.  There was no evidence of memory loss or impairment (either short or long term) or any obsessive or ritualistic behavior that may interfere with routine activities.  The Veteran did not have any irrelevant, illogical, or obscure speech patterns.  He denied panic attacks.  He reported mood symptoms on a daily basis, with depression appearing to be moderate and chronic.  He reported that he "can't work" and had been unemployed since 1994; the examiner opined that depression and low self-esteem appeared to negatively impact the Veteran's employability.  He reported anxiety around unfamiliar people or out in public; the examiner opined that the Veteran's anxiety symptoms appeared moderate.  He reported impaired impulse control to a moderate degree in that he could become verbally aggressive with people once to twice per month, though never physically violent.  The examiner opined that the Veteran's verbal aggression negatively affected his employability and strained his social relationships, though he appeared to feel remorseful after these events.  He reported getting up several times a night without medication, though he could sleep through the night with Trazodone; he reported occasional nightmares.  The examiner opined that the Veteran's sleep impairment was mild, and it impacted his employment and social functioning by causing mild daytime fatigue and a "hangover effect", which led him to feel less productive during the day.
The February 2009 VA examiner diagnosed chronic PTSD and late onset dysthymic disorder; the examiner opined that the Veteran's chronic PTSD symptoms and subsequent reduced social and occupational functioning appeared to contribute to his poor self esteem and feelings of hopelessness and worthlessness, which in turn exacerbated his depressive symptoms.  The examiner also diagnosed avoidant personality features on Axis II, and assigned a GAF score of 50.  The examiner opined that the Veteran's PTSD symptoms resulted in deficiencies in most of the areas including work, school, family relations, judgment, thinking, and mood.  The examiner noted that the Veteran cited several examples of how his irritability, hyperarousal, anxiety, and anger associated with his PTSD had caused him to behave inappropriately and become verbally aggressive during job interviews, negatively impacting his employability and social relationships.  The examiner noted that the Veteran had limited social and leisure pursuits, he had been unemployed since 1994 despite interviewing for multiple positions, and he became irritable and verbally aggressive with his wife.  The examiner opined that the Veteran's symptoms were severe enough to interfere with his occupational and social functioning, and his prognosis appeared guarded.

On July 2009 VA treatment, the Veteran reported that he was having more bad days recently.  He reported Vietnam-related dreams and nightmares.  He was not interested in PTSD groups or counseling.  He denied any suicidal or homicidal ideation.  His main stressor was his wife's chronic illness.  He denied feelings of worthlessness or hopelessness.  He slept 5 to 6 hours per night with frequent awakenings.  He denied any alcohol or illicit drug use.  On mental status examination, he was alert, oriented, and cooperative, with fair hygiene.  No psychomotor agitation or retardation was noted.  His mood was "fine today" and his affect was congruent.  His thought process was logical and goal directed.  He denied audiovisual hallucinations or delusions.  His judgment and insight were fair.  The assessments were chronic and delayed PTSD and polysubstance dependence in remission.  His prescriptions of Celexa and Trazodone were increased.  

On July 2010 VA treatment, the Veteran reported that he had quit taking Celexa and Trazodone three months earlier; instead, he was smoking one to two marijuana joints per day, which he reported helped him sleep.  He reported that his wife was doing better and he was spending time outside the house with animals.  He reported Vietnam-related nightmares once to twice per week but denied flashbacks.  He denied feelings of worthlessness or hopelessness.  He slept 6 to 8 hours per night with frequent awakenings during the night.  He was not interested in PTSD groups or individual counseling.  He denied any suicidal or homicidal ideation.  On mental status examination, he was alert, oriented, and cooperative with fair hygiene.  No psychomotor agitation or retardation was noted.  His mood was "fine" and his affect was mood congruent.  His thought process was logical and goal directed, and he denied any audiovisual hallucinations or delusions.  His judgment and insight were fair.  The assessments were chronic and delayed PTSD, and marijuana abuse, with medication noncompliance.  He stated that he was willing to try antidepressant medications again for PTSD and insomnia and also willing to quit marijuana.  He was to restart Celexa and Trazodone.

On January 2011 VA psychiatric examination, the examiner noted that the treatment reports showed the Veteran was receiving continuous treatment for PTSD.  The Veteran denied any psychiatric hospitalization, suicide attempts, or violent or assaultive behavior since his previous examination.  He reported participating in outpatient psychiatric care, but with minor benefit from medication; he reported that he was noncompliant with Trazodone due to sedation and only took half a dose of Citalopram secondary to muscle aches.  He was not involved in group or individual counseling.  He reported combat-related nightmares two to three times per week, fatigue, intrusive thoughts throughout the day, low frustration tolerance, and impatience.  He reported getting approximately three to four hours of sleep per night with periods of wakefulness once or twice per night.  He reported depressed mood, and feelings of hopelessness and worthlessness.  He reported fatigue, anergia, low self-esteem, irritability, hypervigilance, social detachment, and anger outbursts and aggression.  He reported that he did not put up with much; he tried not to think; he got along best with other veterans; and he was angry a lot.  His symptoms occurred most days with some remission for a few hours at a time.  His capacity for adjustment during remission periods was described as fair to adequate.  He rated his symptoms as "severe".  He had not pursued any education or worked since 1994, when he got into a physical altercation with a supervisor for refusing to carry out a job task he found "illegal", and was fired.  He reported verbal aggression during job interviews.  He reported that he had been married for 34 years and their relationship "sucks"; he reported that his wife considered him dangerous and was scared of him due to his mental health symptoms, though he denied any domestic violence.  He described a "so-so" relationship with his children.  He reported having a couple of close veteran friends with whom he communicated regularly, some contact with his immediate family members, and a conflicted relationship with his sister.  He spent much of his leisure time taking care of chickens in his farming community, "loafing", and playing solitaire.  He denied any stressors or losses since his previous examination.  He reported that he remained sober from alcohol and had attended AA meetings once or twice per week for the previous 29 years, though he did smoke marijuana episodically to "calm himself down".

On mental status examination, the Veteran was slightly unkempt and his grooming and hygiene were poor.  He maintained good eye contact and there was no inappropriate behavior observed.  He was oriented to person, time, place, and situation.  There was no evidence of marked psychomotor activity.  His manner of interaction was cooperative and frank.  His mood was irritable and euthymic with a restricted affect.  He denied delusions or hallucinations.  His thought processes were clear, logical and coherent with no indications of irrelevant detail, repeated words or phrases, or loose and illogical connections between thoughts.  His thought content was relevant and appropriate with no anomalies.  He denied panic episodes.  He slept approximately 3 to 4 hours per night, with periods of wakefulness once or twice per night.  His insight and social judgment were fair.  He denied homicidal or suicidal ideations (though he admitted to passive suicidal ideation in the past).  He denied obsessive or ritualistic behavior that would interfere with routine activities.  He exhibited some problems with impaired impulse control secondary to verbal aggression and low frustration tolerance.  He demonstrated impairment associated with poor judgment secondary to substance use.  His concentration was mildly impaired.  His capacity for remote and recent memory was adequate.  He displayed no significant deficits in immediate retention or delayed recall.  There were no significant effects of his thought processes or communication on his social or occupational functioning.  His ability to maintain minimal personal hygiene and perform activities of daily living was not impaired secondary to his mental health symptoms.
The January 2011 VA examiner diagnosed chronic PTSD, late onset dysthymic disorder, and cannabis abuse with episodic use as reported by the Veteran.  A current GAF score of 50 to 55 was assigned, with the latest GAF score of 55 noted in July 2010.  The examiner noted PTSD symptoms of intrusive recollections and nightmares and dissociative flashbacks; avoidance of thoughts, feelings or conversations, activities, places, or people regarding combat trauma; irritability and anger outbursts; hypervigilance, sleep disturbance and exaggerated startle responses; and social detachment and emotional numbing.  The examiner noted that the Veteran's psychometric testing results were discrepant with the record information and his presentation on examination, with likely exaggeration of severity of symptoms.  Depressive symptoms were noted to include depressed mood, reduced appetite and energy, sleep disturbance, and feelings of hopelessness and worthlessness and poor self-esteem.  The examiner opined that the Veteran's ability to sustain employment was significantly impaired secondary to his aggression and irritability, and his social functioning was moderately impaired as evidenced by his social detachment and limited peer relationships.  The examiner opined that there did not appear to be a marked increased in PTSD symptoms since the previous examination, though the Veteran continued to show deficits in occupational and social functioning.  He was not fully medication compliant, which continued to have a negative impact on the improvement of his symptoms.  The examiner opined that there was occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to the signs and symptoms of the Veteran's PTSD, but he generally functioned satisfactorily in terms of routine behavior, self-care, and normal conversation.  The examiner noted that PTSD symptoms required continuous medication, thus the prognosis for the improvement of the Veteran's symptoms was guarded. 

The record reflects that the Veteran has been assigned psychiatric diagnoses other than PTSD (polysubstance dependence in remission, dysthymic disorder, cannabis abuse, and avoidant personality features) which are not service connected.  While symptoms/impairment due to disability that is not service connected generally may not be considered in rating a psychiatric disability, governing caselaw provides that where it is not possible to distinguish the effects of a nonservice-connected disability from those of the service-connected disability being rated, the reasonable doubt doctrine dictates that all symptoms be attributed to the service-connected disability.  See Mittleider v. West, 11 Vet. App, 181 (1998).  In the instant case, the examiners have generally not distinguished symptoms due to the Veteran's PTSD from those due to other, co-existing and nonservice-connected, psychiatric disability.  Therefore, for the limited purposes of this appeal only, the Board will consider all psychiatric symptoms shown as due to the service-connected PTSD.  Notably, in assigning the ratings on appeal the RO also did not exclude any symptoms from consideration as due to nonservice-connected disability. 

On longitudinal review of the record, the Board finds that the Veteran, his treating mental health professionals, and VA examiners have reported PTSD symptoms productive of occupational and social impairment with reduced reliability and productivity.  He has reporting having no motivation and feeling depressed (disturbances of motivation and mood).  He has reported having problems with his relationship with his wife (difficulty in maintaining effective social relationships).  Although he has not displayed circumstantial, circumlocutory or stereotypical speech; difficulty understanding complex commands; impairment to the short and long term memory; impaired judgment; or impaired abstract thinking, he need not display every symptom listed to meet the criteria for a higher rating.

The Board accepts the overall credibility of the Veteran's accounts (although noting that there may be some embellishment, as noted on January 2011 examination), as they are generally consistent with reports from his treating mental health specialists and VA examiners.  As the symptoms described meet the schedular criteria for a 50 percent rating under Code 9411, the Board finds that such rating is warranted.

The evidence of record does not show that symptoms that meet (or approximate) the above-listed criteria for a 70 percent rating were manifested at any time during the evaluation period.  At no time is the Veteran shown to have had occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  Notably, the Veteran's own descriptions of his functioning throughout the appeal period do not present a disability picture of a gravity consistent with a 70 percent rating.  The Board notes the lay statements submitted by the Veteran in support of this claim.  Those statements detail the types of problems that result from his PTSD symptoms.  They do not reflect a level of impairment associated with a 70 percent rating.  Consequently, the Board finds that criteria for a 70 percent rating are not met for any period of time under consideration.

The Board finds that the GAF scores assigned do not provide a separate basis for an award of a rating in excess of 50 percent.  The symptoms and level of impairment represented by the GAF scores of 50 to 55 reflect no more than moderate disability, not warranting a rating in excess of 50 percent.  

Furthermore, the Board finds that the evidentiary record presents no reason to refer this matter to the Compensation and Pension Service for consideration of an extra-schedular evaluation under 38 C.F.R. § 3.321(b).  There is no evidence of symptoms or impairment not encompassed by the schedular criteria, so as to render those criteria inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  

The matter of entitlement to a TDIU rating is addressed in the remand below.


ORDER

A 50 percent (but no higher) rating is granted for the Veteran's PTSD, subject to the regulations governing payment of monetary awards.




REMAND

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the U.S. Court of Appeals for Veterans Claims held, in essence, that when the matter of entitlement to a TDIU rating is raised by the record in a claim for increase, such matter becomes part of the increased rating claim.  Here, the Board notes that the Veteran's VA examiners have opined regarding the substantial impact of his PTSD symptoms on his employability.  The February 2009 VA examiner opined that the Veteran's depression and low self-esteem appeared to negatively impact his employability; his verbal aggression negatively affected his employability; and his irritability, hyperarousal, anxiety, and anger associated with his PTSD had caused him to behave inappropriately and become verbally aggressive during multiple job interviews, negatively impacting his employability.  The January 2011 VA examiner opined that the Veteran's ability to sustain employment was "significantly impaired" secondary to his aggression and irritability due to PTSD.

The Board notes that entitlement to a TDIU rating has not been developed or adjudicated by the RO.  Though the Veteran does not currently meet the schedular requirements, 38 C.F.R. § 4.16(b) remains for consideration; the matter of entitlement to TDIU must be developed and adjudicated. 

Accordingly, the case is REMANDED for the following action:

1.  The RO should fully develop the matter of the Veteran's entitlement to a TDIU rating (to specifically include ascertaining the circumstances of the loss of his most recent employment in 1994 as well as the extent his efforts to obtain gainful employment since then; the extent of his functioning in his "farm community", his access to marijuana, which presumably requires social contacts, if purchased and occupational-type functioning, if cultivated, etc.).  He must co-operate in this matter by providing any necessary releases. 

2.  The RO should arrange for any further development indicated, then adjudicate the matter of the Veteran's entitlement to a TDIU rating.  If it is denied, the Veteran should be advised of his appellate rights; and if he files a notice of disagreement and a substantive appeal after an appropriate SOC is issued, such matter should be returned to the Board, if in order, for further review.  The Veteran should be advised that the matter of entitlement to a TDIU rating will before the Board only if he initiates and perfects an appeal of a negative determination by the RO.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


